Weltner, Justice.
Cirtus Coplin sought to be declared an heir-at-law of Jasper Coplin, as his natural son and through virtual adoption. The trial court granted a summary judgment to other heirs-at-law of Jasper Coplin.
While this appeal was pending, we published the opinion in Prince v. Black, 256 Ga. 79 (344 SE2d 411) (1986). There we held that a child born out of wedlock may share in his natural father’s estate, as an heir-at-law, in the same manner as children born of wedlock, provided that there is clear and convincing evidence that the child is the natural child of the father, and that the father intended for the child to share in his estate.
Thus we reverse the grant of summary judgment, and remand to the trial court for a factual determination of whether Cirtus Coplin has met the standard for virtual or equitable legitimation as outlined in Prince v. Black, supra.

Judgment reversed.


All the Justices concur.